DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the first and second panels" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 12, 17, 19-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Parrotta et al. (US Pat # 4,890,872) in view of Gelardi et al. (US Pub # 2006/0027481), Jaroslawski-Fioret (US Pat # 1,506,589) and Cohen (US Pat # 2,061,139).
In regards to claims 1, 5, 12, 17, 19-20 and 25, Parrotta et al. teaches a makeup system comprising:
a foldable assembly (50) comprising:
a first carrier (52) having a top edge (Figure 6 at top), a first side edge (53), and a second side edge (58) opposed from the first side edge;
a second carrier (70) having a side edge (77), the first side edge of the first carrier being joined with the side edge of the second carrier with a living hinge (Col 3, Lines 19-23) and joined in a manner to allow each of the first and second carriers to be folded together to a closed storage position and unfolded to an open, in-use position to allow access to the inside of the foldable assembly;
the first carrier being formed by a first pair of spaced (via spacing elements 55 and 64) planar panels (Figure 7 at 59/60), each panel of said first pair of spaced planar panels comprising a paper-based material (Col 2, Lines 15-20), said first pair of spaced planar panels forming a first exterior side and a second exterior side of said first carrier (see Figure 5) said first exterior side of said first carrier forming a first planar surface free of any projections orthogonal to said first planar surface (see Figure 5), said second exterior side of said first carrier forming a second planar surface free of any projections orthogonal to said second planar surface (as evidenced best in Figure 2 to demonstrate the planar nature of the layers);
the second carrier being formed by a second pair of spaced (via spacing elements 88 and 75) planar panels (Figure 7 at 80/74), each panel of said second pair of spaced planar panels comprising a paper-based material (Col 2, Lines 15-20), said second pair of spaced planar panels forming a first exterior side and a second exterior side of said second carrier (see Figure 5), said first exterior side of said second carrier forming a third planar surface free of any projections extending orthogonal to said third planar surface (see Figure 5), and said second exterior side of said second carrier forming with a fourth planar surface free of any projections extending orthogonal to said fourth planar surface (as evidenced best in Figure 2 to demonstrate the cross sectional shape of the planar layers);
the second exterior sides of the first and second carriers forming exterior surfaces of the foldable assembly when said first and second carriers are folded in their closed positions, and the first exterior sides of the first and second carriers forming interior surfaces of the foldable assembly when the first and second carriers are folded in their closed positions (as evidenced by Figure 5);
each of the first and third planar surfaces of the first and second carriers forming a plurality of spaced apart recesses (54/72/74) formed therein; each of the recesses containing cosmetic, forming respective first and second makeup pallettes on said first and second carriers; said first and second makeup palettes being accessible when the first and second carriers are in said open, in-use position, the first planar surface of the first carrier surrounding each recess of the plurality of recesses in the first carrier (see Figure 5), and the third planar surface of the second carrier surrounding each recess of the plurality of recesses in the second carrier; and when in a closed configuration, adjacent surfaces of respective carriers contact one another across the surfaces and do not extend into one another (see Figure 5).
Parotta et al. does not teach each of the first and third planar surfaces of the first and second carriers having a plurality of spaced apart recesses formed therein, wherein said recesses form a first group of recesses, a second group of recesses, and a third group of recesses; the makeup in the first group of recesses comprising a first makeup, the makeup in the second group of recesses comprising a second makeup, and the makeup in the third group of recess comprising a third makeup, wherein the first makeup is different than the second makeup and the third makeup, and the second makeup is different than the third makeup; 
each of the recesses having a makeup pan therein, 
and a third carrier comprising a paper-based material having a first side with a fifth planar surface free of any projections extending orthogonal to said fifth planar surface and a second side with a sixth planar surface free of any projections extending orthogonal to said sixth planar surface and having a lower edge joined with the top edge of the first carrier by a living hinge in a manner to allow the third carrier to be folded against the first carrier to a closed position between the first carrier and the second carrier, the first side of the third carrier forming an exterior surface of the foldable assembly when the third carrier is unfolded, and the first and second sides of the third carrier forming interior surfaces of the foldable assembly when the first, second, and third carriers are folded together in their closed positions, wherein when folded the first planar surface of the first carrier contacts the fifth planar surface of the third carrier with the contact there between extending around the respective makeup pans of the first carrier and extending across the length and the height of each of the first and third carriers and wherein the third planar surface of the second carrier contacts the sixth planar surface of the second side of the third carrier with the contact there between extending around the respective makeup pans of the second carrier and extending across the length and the height of each of the second and third carriers such that the total thickness of the foldable assembly approximately equals to the thickness of the first, second and third carriers and wherein the first, second and third carriers have a flat stacked adjacent arrangement when folded wherein each carrier does not extend into it respective adjacent carrier, and wherein each carrier has an outer perimeter forming a footprint, the footprints of the carriers being substantially equal wherein the outer perimeters of the carriers are generally aligned when the carriers are in their closed positions to at least a portion of the outer perimeter of the foldable assembly; and 
wherein one carrier of the first and second carriers includes a closure mechanism for securing the first, second, and third carriers together when folded together in their closed positions, and the closure mechanism comprising a flange and a living hinge joining the flange with the one carrier.
With regards to the carriers being in compact form, Gelardi et al. teaches providing a cosmetic compact, where the compact trays (see for example Figure 7a at 3 and 5) are formed of paper panels (Paragraphs 0007 and 0055) with a first carrier panel including a flap (Figure 2 at 108) extending from a flange (Figure 3 at 114) for folding over the exterior side of a second carrier when in the closed position (see Figure 4), and including a fastener (109) for securing the device (via 105) in a closed position. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the paperboard cosmetic carrier to be in compact form with a releasable fastener, as taught by Gelardi et al. in order to provide a simple means for mass manufacture and secure distribution of cosmetic product (Gelardi et al. Paragraph 0025).
With regards to providing a third carrier, Jaroslawski-Fioret, teaches a cosmetic compact containing three panels, a first panel (3), second panel (11) and third panel (20) having a uniform footprint and thickness, where the second panel is configured to extend from a side of the first panel, and is configured to fold over the first panel to close between the first panel and third panel (see Figure 1) in a coplanar arrangement, where the first and second panels are configured to receive cosmetic and in a closed position provide a thickness of each of the panels. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the compact carriers of Parotta et al. to contain a third carrier, as taught by Jaroslawski-Fioret in order to provide additional storage for cosmetic.
With regards to the cosmetic being retained in pans, Cohen teaches a cosmetic panel to hold cosmetic in respective pans (5) recessed into a carrier surface (6, which can be removed as they are not integrally formed). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cosmetic receiving recess of Parotta et al. to have cosmetic retained in pans, as taught by Cohen, in order to more securely retain the cosmetic and prevent bleeding or leakage.
Cohen also teaches a plurality of recesses on a panel (see Figure 1), where recesses can contain any combination of cosmetic contents (Page 1, Col 2, Lines 43-46). Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and second carriers of Parotta et al. to each contain pluralities of distinct cosmetics, as taught by Cohen, in order to provide a user with variety of cosmetics for use.
	
Claims 2-3, 6, 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Parotta et al. in view of Gelardi et al., Jaroslawski-Fioret and Cohen, as applied to claim 1 above, in further view of Mortis Simons (US Pat # 9,480,322).
In regards to claims 2-3, 6, 9 and 26, Parotta et al./Jaroslawski-Fioret teach the third panel, but does not teach the second side of the third carrier includes a pocket for supporting an information sheet. However, Cohen teaches providing information to the user for applying the cosmetic (Page 1, Col 2, Lines 20-23). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Parotta et al. to contain the information of Cohen, in order to guide the user for optimal use of the cosmetic contained. Further, Mortis Simons teaches the second side of the third panel includes a pocket (51) with a transparent panel (41, which can contribute support to the contents within) for supporting a sheet (where such is capable of being an information sheet) and a mirror (42). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the third panel of Parotta et al./Jaroslawski-Fioret to contain the pocket and mirror of Mortis Simons as a matter of providing the requisite tools for applying the cosmetic contained.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Parotta et al. in view of Gelardi et al., Jaroslawski-Fioret and Cohen, as applied to claim 19 above, in further view of Raisner et al. (US Pat # 6,640,813).
In regards to claim 21, Parotta et al./Gelardi et al. teaches the releasable fastener, but does not teach the releasable fastener to include a magnet. However, Raisner et al. teaches providing a magnetic closure (Col 3, Lines 1-10) for a cosmetic compact. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the releasable fastener of Parotta et al./Gelardi et al. to include the magnets of Raisner et al. in order to better secure the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772       

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772